DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current pilot program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 

[AltContent: textbox (The below sections deal with clarity issues regarding the claims, specification, and/or drawings. )]
Specification
The disclosure is objected to because of the following informalities:
Applicant makes reference to the contents of the claims throughout the specification. This is inappropriate since the content of the claims may change throughout the prosecution of the application.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Conversion means in claim 2;
Conversion means in claim 3;
Conversion means in claim 8; and 
Conversion means in claim 9. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In general, throughout the claims, Applicant has not used terms such “a” and “an” where grammatically appropriate. For example, claim 1 should begin with --A sound regulation apparatus.-- Additionally:
In claim 1, line 4, “environment” should be --an environment--. 
In claim 1, line 5, “environmental sounds” should be --an environmental sound--.  
In claim 1, line 8, “inputs means” should be  --an input means.--
In claim 1, line 10, “conversion means” should be --a conversion means--. 
In claim 1, line 14, “output means” should be --an output means.--
The above list is just some examples of the problems with the claims. However, all such problems must be corrected. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-6 (i.e., the preamble of the claim) render the claim confusing by repeating the main bulk of what is recited in the main body of the claim. This rejection could be overcome by simplifying the preamble of the claim to something such as: 
--A sound regulation apparatus for changing an environmental sound, comprising:--
Claims 4 and 7 have a similar problem.
In claim 1, the following language is vague and indefinite: 
Conversion means that converts said input sound into a converted sound that contains arbitrarily regulatory frequency component including frequency component that approximates to sine-wave oscillator, sawtooth-wave oscillator, square-wave oscillator or triangle-wave oscillator.


It is not clear if the original incoming audio signal includes a component that approximates the recited waveforms or if it is the conversion means that modifies the incoming signal so that it includes a component that approximates the recited waveform. For purposes of expediting examination, the claim will be broadly interpreted to be either way. That is either the incoming signal has the recited waveform or the converted signal has the recited waveform. 
Claims 4 and 7 have a similar problem. 
In claim 1, the phrase, “whereby said input receives a synthetic sound synthesized with said output sound and environmental sound as an input sound again” is vague and indefinite. This langue suggests that Applicant is combining three components as the next input sound: 1) a synthetic sounds, 2) said output sounds, and 3) an environmental sounds. However, in view of the specification, it appears that Applicant is attempting to state that the converted sound is a synthesized sound comprised of the converted environmental sound. For purposes of expediting examination, this is how the claim will be interpreted. 
Claims 4 and 7 have a similar problem. 
In claims 2-3 and 8-9, Applicant has used numerals “1,” “2,” “3,” and “4” to differentiate between like structures in the claims. This use, however, is confusing since patent specifications typically use numerals as indicators to reference particular structures shown in drawings (i.e. “reference signs”). To overcome this rejection, it is suggested Applicant replace the terms as follows:
“Amplifier 1” could be replaced with --a first amplifier--.
“Filter 1” could be replaced with --a first filter--. 
 “Dynamics processor 1” could be replaced with --a first dynamics processor--.
“Amplifier 2” could be replaced with --a second amplifier--. 
“Amplifier 3” could be replaced with --a third amplifier--. 
“Amplifier 4” could be replaced with --a fourth amplifier--. 
“Additive synthesizer 1” could be replaced with --a first additive synthesizer--. 
	In claim 7, lines 10 and 16, Applicant recites two different “memory means.” This is confusing. Applicant should differentiate between “memory means” by using language such as --a first memory means-- and --a second memory means--. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kawakami (US 6,157,724).
With respect to claim 1, Kawakami discloses a sound regulation apparatus that is able to change an environmental sound into an input sound, change an input sound into a converted sound with arbitrarily regulatory frequency component, arbitrarily regulatory amplitude or both, change a converted sound into an output sound transmitted to environment, change an output sound together with environmental sound into an input sound again, and change this input sound further into a converted sound, comprising: 
input means 68 that receives an environmental sound derived from arbitrary environment as an input sound (“a musical sound created by the keyboard 64,” Kawakami, col. 4, lines 29-35); 
conversion means 88,92,96 that converts said input sound into a converted sound that contains arbitrarily regulatory frequency component including frequency component that approximates to sine-wave oscillator, sawtooth-wave oscillator, square-wave oscillator or triangle-wave oscillator (the incoming sound is a tone created by tone generator 78 which inherently would have a component that approximates to sine-wave oscillator, sawtooth-wave oscillator, square-wave oscillator or triangle-wave oscillator as is known in the music synthesizing art in order to create a musical tone, Kawakami, col. 5, lines 1-4), 
arbitrarily regulatory amplitude (equalizer 92 arbitrarily regulates amplitude, Kawakami, col. 6, lines 15-18) or 
both; and 
output means 72 that transmits said converted sound as an output sound to said environment (Kawakami, col. 6, lines 22-24); 
whereby said input means receives a synthetic sound synthesized with said output sound and environmental sound as an input sound again, and said conversion means converts this input sound further into a converted sound (Kawakami, col. 6, lines 24-32).
With respect to claim 2, Kawakami discloses 
a first amplifier 82 that increases or decreases the amplitude of said input sound (Kawakami, Fig. 1); 
a first filter 88 that resonates an arbitrary frequency component of a sound derived from said first amplifier; 
a dynamics processor (CPU 160) that regulates amplitude level and adjusts dynamic range of a sound derived from said first filter 88 (Kawakami, col. 8, lines 48-67); and 
a second amplifier 100 that adjusts the master output level of said converted sound (Kawakami, Fig. 1).
With respect to claim 4, Kawakami discloses a sound regulation method that is able to change an environmental sound into an input sound, change an input sound into a converted sound with arbitrarily regulatory frequency component, arbitrarily regulatory amplitude or both, change a converted sound into an output sound transmitted to environment, change an output sound together with environmental sound into an input sound again, and change this input sound further into a converted sound, comprising 
a series of steps of: 
receiving an environmental sound derived from arbitrary environment as an input sound (“a musical sound created by the keyboard 64,” Kawakami, col. 4, lines 29-35); 
converting said input sound into a converted sound (converted by filter 88, equalizer 92 and mixer 96) with arbitrarily regulatory frequency component including frequency component that approximates to sine-wave oscillator, sawtooth-wave oscillator, square-wave oscillator or triangle-wave oscillator (the incoming sound is a tone created by tone generator 78 which inherently would have a component that approximates to sine-wave oscillator, sawtooth-wave oscillator, square-wave oscillator or triangle-wave oscillator as is known in the music synthesizing art in order to create a musical tone, Kawakami, col. 5, lines 1-4), 
arbitrarily regulatory amplitude (equalizer 92 arbitrarily regulates amplitude, Kawakami, col. 6, lines 15-18) or 
both; and 
transmitting said converted sound as an output sound (via speaker 72) to said environment (Kawakami, col. 6, lines 22-24); 
whereby receiving a synthetic sound synthesized with said output sound and environmental sound as an input sound again, and converting this input sound further into a converted sound (Kawakami, col. 6, lines 24-32).
With respect to claim 5, Kawakami discloses said converting step further comprises a series of steps of : 
increasing or decreasing the amplitude of said input sound (via amplifier 82; Fig. 1 of Kawakami); 
resonating an arbitrary frequency component (via filter 82; Fig. 1 of Kawakami); 
regulating amplitude level and adjusting dynamic range (via equalizer 92; Fig. 1 of Kawakami); and 
adjusting the master output level (via a second amplifier 100; Fig. 1 of Kawakami).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 6,157,724) in view of Miyagishima et al. (US 2003/0121403).
With respect to claim 7, Kawakami disclose the claimed sound regulation program except that he is silent on the inclusion of DA conversion. Kawakami discloses a sound regulation program that is in sound regulation apparatuses able to change an environmental sound into an input sound, change an input sound into a converted sound with arbitrarily regulatory frequency component, arbitrarily regulatory amplitude or both, change a converted sound into an output sound transmitted to environment, change an output sound together with environmental sound into an input sound again, and change this input sound further into a converted sound, 
comprising a set of instructions for functioning as (“ROM 152 storing program instructions executed by the CPU 160,” Kawakami, col. 4, lines 54-60): 
input means 68 that receives an environmental sound derived from arbitrary environment through AD conversion as an input sound (“a musical sound created by the keyboard 64,” Kawakami, col. 4, lines 29-35); 
memory means that writes said input sound to a memory (a portion of RAM 151, Kawakami, col. 4, lines 56-57); 
conversion means 88,92,96 that reads said input sound from said memory, and converts said input sound into a converted sound that contains arbitrarily regulatory frequency component including frequency component that approximates to sine-wave oscillator, sawtooth-wave oscillator, square-wave oscillator or triangle-wave oscillator (the incoming sound is a tone created by tone generator 78 which inherently would have a component that approximates to sine-wave oscillator, sawtooth-wave oscillator, square-wave oscillator or triangle-wave oscillator as is known in the music synthesizing art in order to create a musical tone, Kawakami, col. 5, lines 1-4), 
arbitrarily regulatory amplitude (equalizer 92 arbitrarily regulates amplitude, Kawakami, col. 6, lines 15-18)
or both; 
memory means that writes said converted sound to a memory (a portion of RAM 151, Kawakami, col. 4, lines 56-57); and 
output means 72 that reads said converted sound from said memory, and transmits said converted sound as an output sound to said environment; 
whereby said input means receives a synthetic sound synthesized with said output sound and environmental sound as an input sound again, and said conversion means converts this input sound further into a converted sound (Kawakami, col. 6, lines 24-32).
Miyagishima et al. teaches a similar sound regulation program (Miyagishima et al, paragraph [0031]) which includes the step of transmitting a converted sound as an output sound to said environment through DA conversion (Via DA converter 211; Miyagishima eta l., paragraph [0032]; Fig. 4). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Miyagishima et al. with the sound regulation program disclosed by Kawakami for the advantage of converting input sounds into digital signals to allow additional data manipulation of the input sounds. 
With respect to claim 8, Kawakami discloses that said conversion means further comprises a set of instructions for functioning as: 
a first amplifier 82 that, after said input sound is read from said memory, increases or decreases the amplitude of said input sound (Kawakami; Fig. 1); 
a first filter 88 that resonates an arbitrary frequency component of a sound derived from said first amplifier; 
a first dynamics processor (CPU 160) that regulates amplitude level and adjusts dynamic range of a sound derived from said first filter 88 (Kawakami, col. 8, lines 48-67); and 
a second amplifier 100 that adjusts the master output level of said converted sound (Kawakami; Fig. 1).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 has been indicated as containing allowable subject matter primarily for the circulator bank that reproduces said input sound and changes those reproduced sounds into an input sound array that has arbitrary number of elements.
Claim 6, has been indicated as containing allowable subject matter primarily for the step of reproducing said input sound and changing those reproduced sounds into a circulator bank that has arbitrary number of elements. 
Claim 9 has been indicated as containing allowable subject matter primarily for the conversion means further comprising a set of instructions for functioning as a circulator bank that, after said input sound is read from said memory, reproduces said input sound and changes those reproduced sounds into an input sound array that has arbitrary number of elements.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Urai et al., Beigel, and Ando et al. are cited to show other examples of an input means receiving a sound that is processed by a conversion means, output by output means into an environment and then said converted sound is input back again into the input means. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf



	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        April 20, 2021